Citation Nr: 0202225	
Decision Date: 03/07/02    Archive Date: 03/15/02	

DOCKET NO.  99-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1968.  He also had prior service in the Reserve.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In September 2001, the veteran had a hearing before the 
undersigned member of the Board.

FINDINGS OF FACT

1.  The veteran did not appeal a February 1985 decision by 
the RO, which denied entitlement to service connection for 
defective hearing.

2.  Evidence received since the RO's February 1985 decision 
is not cumulative or duplicative of that on file at the time 
of the decision and is so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for hearing loss 
disability.


CONCLUSIONS OF LAW

1.  The RO's February 1985 decision, which denied entitlement 
to service connection for defective hearing is final.  
38 U.S.C. § 4005(b) (1982); 38 C.F.R. § 19.192 (1984).

2.  The evidence received since the RO's February 1985 
decision is new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection for 
defective hearing.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
hearing loss disability.  A review of the record discloses 
that this is not his first such claim.  In February 1985, the 
RO denied entitlement to service connection for defective 
hearing.

In February 1985, as now, service connection connoted many 
factors, but basically, it meant that the facts, shown by the 
evidence, established that a particular disease or injury, 
which resulted in disability, was incurred coincident with 
active military, naval, or air service, or if preexisting 
such service, was aggravated therein.  38 U.S.C.A. §§ 310, 
331 (now 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1984).  Continuity of symptomatology was required 
where the condition noted during service was not, in fact, 
shown to be chronic, or where the diagnosis of chronicity 
could be legitimately questioned.  When the fact of 
chronicity in service was not adequately supported, then a 
showing of continuity after discharge was required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue was initially diagnosed after the veteran's discharge 
from service, service connection could still be granted, 
providing that all the evidence established that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Evidence on file at the time of the RO's decision in February 
1985 consisted of the veteran's service medical records; the 
reports of VA examinations performed in July 1974 and in 
January 1985; and a statement by a private ear, nose and 
throat specialist reflecting treatment of the veteran in 
October 1984.  Such evidence was negative for any complaints 
or clinical findings of defective hearing in service.  Such 
disability was not clinically reported until October 1984, 
when the private health care provider found that the veteran 
had a progressive hearing loss, greater on the right than the 
left.  It was noted that an audiometric evaluation revealed a 
significant high frequency hearing loss suggestive of 
acoustic trauma.  The health care provider noted that the 
veteran had had chronic noise exposure while in the military 
service and had not been on any medication nor had any 
physical condition which could produce a hearing loss.  He 
also noted that there was no family history of a similar 
problem.  The health care provider concluded that there was a 
direct causal relationship between noise exposure and the 
veteran's hearing loss disability.  The RO noted, however, 
that not only were the veteran's service medical records 
negative for such disability, no defective hearing was 
reported during the VA examination in 1974.  Accordingly, the 
RO found no basis for a grant of service connection.  The 
veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate the appellate process.  
Therefore, that decision became final.  38 U.S.C. § 4005(c); 
38 C.F.R. § 19.192.

The veteran now requests that the VA reopen his claim of 
entitlement to service connection for hearing loss 
disability.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has presented new and material evidence as 
defined under 38 C.F.R. § 3.156.  If new and material 
evidence has been presented, the Board must then proceed to 
evaluate the merits of claim but only after ensuring that the 
duty to assist the veteran in the development of the claim 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999).  In effect, there may be two issues in this case, 
i.e., whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss disability, and, if so, whether entitlement to 
service connection for hearing loss disability is, in fact, 
warranted.
New and material evidence is evidence not previously 
submitted to VA decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

Since the RO's decision in February 1985, the United States 
Court of Veterans Appeals (now, the United States Court of 
Appeals for Veterans Claims, hereinafter Court) further 
interpreted the laws and regulations governing service 
connection.  The Court noted that there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  With respect to questions of entitlement to 
service connection for hearing loss disability, the Court 
noted that the veteran did not have to demonstrate findings 
of hearing loss disability in service.  Rather, the veteran 
had to demonstrate current hearing loss disability within VA 
parameters.  At that point, it had to be determined whether 
there was a medically sound basis to attribute the post 
service findings to events in service, or whether they were 
more properly attributable to intercurrent causes.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Since February 1985, the VA has also issued new regulations 
which clarify the meaning of hearing loss disability.  For 
the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of frequencies of 500, 
1000, 2000, 3000, and 4000 hertz, are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2001).  That 
regulation became effective December 27, 1994.  VA Schedule 
for Rating Disabilities; Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25, 202 (May 11, 1999).

Evidence added to the record since the RO's decision in 
February 1985 consists of records from a private ear, nose 
and throat specialist reflecting treatment from October 1991 
to February 1993; the transcript of the veteran's hearing 
held in September 2001; and a statement from the veteran's 
spouse, received by the RO in October 2001 (Although that 
statement was forwarded to the Board along with a written 
statement from the veteran in which he waived his right to 
have such statement initially considered by the RO, it should 
be noted that such waiver is no longer required and that the 
Board may initially consider such evidence.  38 C.F.R. 
§ 20.1304(c) (2001)).  

The additional evidence is clearly new in that it has not 
previously been submitted to VA decisionmakers.  It shows 
that the veteran continues to have a mild sloping to severe 
mixed bilateral hearing loss.  During his hearing in 
September 2001, the veteran testified that as a drill 
sergeant in service, he often had to take his trainees to the 
firing range.  He stated that despite the fact that he had 
hearing protection, he experienced hearing difficulty as a 
result of the noise exposure on the range.  The veteran's 
wife reports that in service, the veteran often sought 
medical help for hearing problems.  Although lay personnel 
are not qualified to render opinions which require medical 
expertise, such as the diagnosis or etiology of a particular 
disability, the wife's statement is relevant as it provides 
evidence that is capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Such evidence is probative as it suggests that the veteran 
had hearing difficulty in service.  Indeed, when considered 
in conjunction with the October 1984 statement of the health 
care provider, the additional evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, it is new and material for the 
purpose of reopening the claim of entitlement to service 
connection for hearing loss disability.  To that extent, the 
appeal is granted.

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the claim of entitlement to service 
connection for hearing loss disability.  Elkins.  

During the pendency of this appeal, the VA issued regulations 
permitting the Board to conduct internal development of the 
record in certain cases.  67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9).  After reviewing 
the record, the Board is of the opinion that such development 
is warranted in this case.  Accordingly, the issue of 
entitlement to service connection for hearing loss disability 
will be held in abeyance pending such development.  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing that issue.


ORDER

New and material evidence having been presented, the request 
to reopen a claim of entitlement to service connection for 
hearing loss disability is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

